Case 5:20-cv-00306-TKW-MJF Document1 Filed 11/13/20 Page 1 of 12

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF FLORIDA

CIVIL COMPLAINT

Ra'mi Tiye Sekhmet 5

 

 

(Write the full name of each Plaintiff
who is filing this complaint. If the
names of all the plaintiffs cannot fit
in the space above, please write

“see attached” in the space and
attach an additional page with the
full list of names.)

v. Case No.: S720CV BOb-TKW-MTE

(To be filled in by the Clerk’s Office)

 

Kindle Direct Publishing/Amazon ’
Jury Trial Requested?

, oO YES gNO

 

 

3
(Write the full name of each Defendant
who is being sued. If the names of all
the Defendants cannot fit in the space
above, please write “see attached” in
the space and attach an additional
page with the full list of names.)

 

 

NDFL Pro Se | (Rev. 12/16) Civil Complaint | 1
ClerkAdmin/Official/Forms !
Case 5:20-cv-00306-TKW-MJF Document1 Filed 11/13/20 Page 2 of 12

I. PARTIES TO THIS COMPLAINT

A. Plaintiff(s)

1. Plaintiff's Name: Ra'mi Tiye Sekhmet

Address: 2945 Third Ave. # 209

 

City, State, and Zip Code: __Sneads, FI. 32460

Telephone: (Home) 904-309-2045 (Cell)

2. Plaintiff's Name:

 

Address:

 

City, State, and Zip Code:

 

Telephone: (Home) (Cell)

(Provide this information for any additional Plaintiffs in this case by

|
attaching an additional page as needed.) |

!
|

B. Defendant(s)

1. Defendant’s Name: _ Kindle Direct Publishing/Amazon

Name of Employer (if relevant):

 

 

 

 

+
|
}
Address: 410 Terry Ave., North |
“T
|
|
City, State, and Zip Code: Seattle, Wa., 98109-5210 |
|
|
|

NDFL Pro Se 1 (Rev. 12/16) Civil Complaint i 2

ClerkAdmin/Official/F orms
Case 5:20-cv-00306-TKW-MJF Document1 Filed 11/13/20 Page 3 of 12

2. Defendant’s Name:

 

Name of Employer (if relevant):

 

Address:

 

 

City, State, and Zip Code:

 

3. Defendant’s Name:

 

Name of Employer (if relevant):

 

Address:

 

 

City, State, and Zip Code:

 

 

(Provide this information for any additional Defendants in this case by

attaching additional pages as needed.)

Il. BASIS FOR JURISDICTION
Federal courts have limited jurisdiction. Generally, only two types of cases
may be heard in federal court: (1) a case involving a federal question or (2)
case involving diversity of citizenship of the parties. A “federal question”
case arises under the United States Constitution or federal laws or treaties, 28
U.S.C. § 1331. A “diversity” case means a citizen of one State sues a citizen
of another State or nation. No defendant may be a citizen of the same State as

any Plaintiff in a diversity case, and the amount in controversy must be more

 

NDFL Pro Se | (Rev. 12/16) Civil Complaint i 3
ClerkAdmin/Official/F orms
Case 5:20-cv-00306-TKW-MJF Document1 Filed 11/13/20 Page 4 of 12

than $75,000. 28 U.S.C. § 1332.

|
|
|
|
i
|

What is the basis for federal court jurisdiction? (check all that apply)

oO Federal Question Diversity of Citizenship |

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question:

List the specific federal statutes, federal treaties, and/or provisions of the
United States Constitution that are at issue in this case:

Debt. money owed |
|

 

 

B. Ifthe Basis for Jurisdiction is Diversity of Citizenship: |
!
|

1. Plaintiff(s)

a. Plaintiff is an individual and a citizen of: _Sneads, FI
|

 

|
b. If any Plaintiff is a business or corporation, list the State where the

. .. i .
business is incorporated or has its principal
|

place of business: _ Florida

 

| |

(Note: Businesses/Corporations must be represented by counsel.

NDFL Pro Se I (Rev. 12/16) Civil Complaint 4
ClerkAdmin/Official/Forms
Case 5:20-cv-00306-TKW-MJF Document1 Filed 11/13/20 Page 5 of 12

|
|
Attach additional page to provide this information for additional
|
|

Plaintiffs.)

2. Defendant(s)

a. If the Defendant is an individual, identify their citizenship below.

1. Defendant (name)

 

is a citizen of (State) |
2. Defendant (name) |

is a citizen of (State)

 

3. Defendant (name)

 

is a citizen of (State) L
b. If the Defendant is a corporation or business, list the state of
incorporation or principal place of business below.

1. Defendant (name) __Kindle Direct Publishing/Amazon

 

State of Incorporation is
or Principal Place of Business is _ Seattle Wa.

2. Defendant (name)

 

State of Incorporation is

 

or Principal Place of Business is |

th one or more

(Attach additional page if necessary to list all Defendants.)
3. Have you previously been involved in litigation wi

|
I
I
}
|

NDFL Pro Se I (Rev. 12/16) Civil Complaint 5
ClerkAdmin/Official/Forms
Case 5:20-cv-00306-TKW-MJF Document1 Filed 11/13/20 Page 6 of 12

of the named Defendants?

 

 

 

5Yes No

If yes, identify prior case #: Date: |
Court:

Defendant:

Judge:

Result:

 

Il. STATEMENT OF CLAIM

Write a short and plain statement of your claim. Do not make legal

 

arguments or quote from cases. State the facts which show what happened,
as well as where and when it happened. State how each Defendant was
involved and explain what a Defendant did or did not do; identify how each
|
Defendant caused you harm or violated federal law. Write each statement in
numbered paragraphs, limited as far as practicable to a single event or
incident. If more than one claim is asserted, number each claim, and ensure
that a short and plain statement of facts supporting each claim is included in
the facts alleged. Attach no more than two (2) additional pages to state your

claim.

Attachment

 

 

 

NDFL Pro Se 1 (Rev. 12/16) Civil Complaint i 6
ClerkAdmin/Official/Forms !
Case 5:20-cv-00306-TKW-MJF Document1 Filed 11/13/20 Page 7 of 12

 

IV. RELIEF REQUESTED

State briefly and precisely what damages or other relief the plaintiff asks the

!

court to order. Do not make legal arguments. Include any basis for claiming

that the wrongs alleged are continuing at the present time. Include the

|
amounts of any actual damages claimed for the acts alleged and the basis for

these amounts. Include any punitive or exemplary damages claimed, the

{

amounts, and the reasons you claim you are entitled to actual or punitive

 

money damages. _ Attachment

+—

 

 

 

!
V. CERTIFICATION |
As required by Federal Rule of Civil Procedure 11, I certify by signing below
|
that to the best of my knowledge, information, and belief, this complaint: (1)
|

is not being presented for an improper purpose, such as to harass, cause

|

unnecessary delay, or needlessly increase the cost of litigation; (2) is

supported by existing law or by a non-frivolous argument) for extending,

NDFL Pro Se } (Rev. 12/16) Civil Complaint ! 7
ClerkAdmin/Official/Forms i
Case 5:20-cv-00306-TKW-MJF Document1 Filed 11/13/20 Page 8 of 12

modifying, or reversing existing law; (3) the factual contentions have
|

evidentiary support or, will likely have evidentiary support after a reasonable
|

opportunity for further investigation or discovery; and (4) the complaint

otherwise complies with the requirements of Rule 11.

I agree to timely notify the Clerk’s Office if there is any change to my
mailing address. I understand that my failure to keep a current address on file

with the Clerk’s Office may result in the dismissal of my case.

i ‘LG
Date: 10/29/2020 Plaintiffs Signature: Ke ant —/ Ay gee ch hme
C /
|

 

 

Printed Name of Plaintiff: Ra'mi Tiye Sekhmet

 

Address: 2045 Third Ave. #209

 

Sneads. Fl. 32460

 

|
|
E-Mail Address: tiyerami@yahoo.com |

Telephone Number: 904-309-2045

 

(Additional signature pages must be attached if there is more|than one

Plaintiff.)

NDFL Pro Se 1 (Rev. 12/16) Civil Complaint 8
ClerkA dmin/Official/F orms

 
Case 5:20-cv-00306-TKW-MJF Document1 Filed 11/13/20

Ra'mi Tiye Sekhmet

VS.

Kindle Direct Publishing/Amazon
UNITED STATES DISTRICT COURT
NOUTHERN DISTRICT OF FLORIDA

ONE NORTH PALAFOX STREET
PENSACOLA, FL. 32502

Page 9 of 12

COMPLAINT FOR A MATERIAL BREACH OF CONTRACT, MONEY OWED AND FRAUD

PLAINTIFF RA'MI TIYE SEKHMET alleged and complains as follows:

FIRST CAUSE OF ACTION FOR A MATERIAL BREACH OF CONTRACT
1. Plaintiff is an individual who at all times are mentioned resides in Jackson County

Sneads, FL.
2. Defendants Kindle Direct Publishing/Amazon, 410 Terry Ave. North, Seattle, WA.
a corporation.

3. Plaintiff believe that defendants named is responsible in law and in fact for the obl

herein.
4. The written agreement upon which this action is based was to be performed by C

former name of Kindle Direct Publishing. The agreement provides that Create space

venue for any action arising out of the agreement. However, the agreement offers an
dispute out of the agreement and to be settled by arbitration.

5. On December 26, 2016 plaintiff and defendants entered into a written agreement
services. According to defendants plaintiff would be responsible or in charge of mark

n the city of

98109 - 5210 and is

gations alleged
reate space the
was the proper
award of reasonable

 

for self- publishing
eting and releasing

the book. Plaintiff paid out of their own pocket for the book cover design and formatted and edited the

literature. Versus traditional publishing where manuscript are submitted to agents wh
getting a book deal. Create space and plaintiff agreed to print-on-demand services
order unlimited books for $2.67 each and receive a royalty of $3.32 for each book so
online bookstore which shows a royalty report of book sales. The book is a novel titl
Ra'mi Tiye Sekhmet and retailed priced for $9.99. Create space gave the novel a5

:

o are responsible for

old on plaintiff could

id on create space
"The Veil" by

Star rating which is

the pinnacle every writer seeks and the epitome of excellence in the {literary world. The highest perfection

that leads to recognition, best sellers, validation and patronage. Defendants made it
opening other book accounts was the plaintiff's responsibility. Therefore, plaintiff beli
defendants unjustified failure to perform any obligations of the agreement by the act

conduct. Thereby, plaintiff has received $103.00 since the date published so defenda
breach of contract by implied repudiation but, expressed by willingness to perform un

6. Plaintiff performed all of the conditions that Create space was required to provide
address, email, phone number and all other information.

7. Defendants made false statements which induced plaintiff into entering the agree
trickery in order to convince plaintiff into believing that defendants would honor the o
agreement and refused to send a signed copy of the agreement to plaintiff. Create sf
plaintiffs information to a third party who used plaintiffs email to open the book accou
the novel woridwide. Including accounts on Abe books, Ebay, Book express ext. Sok
$9.99 and Bibilo.com raised the price to $103.00. On September 12, 2017 a 2017 ve
released and selling on many online movie sites based on some concepts from plain
copyright. However, Create space refused to perform in good faith their promise to p
due from book sales thereby breached the agreement causing a substantial factor in
Furthermore, the performance of the agreement became difficult for the plaintiff to m
but plaintiff agreed to perform the acts based on the terms of the agreement and did
16-2018 Create space went out of business without a explanation or contacting plain

clear to plaintiff that
eve that it was the

of the defendants
ints are liable for the
der the agreement.
such as a mailing

ment and used
bligations of the

pace gave access of
nt on Amazon selling
d books beyond

il movie was

tiff novel that has no
ay royalties that are
plaintiffs harm.

eet the obligations
so. On or about 01-
tiff of the next step or

 

 

 

 

 

 
Case 5:20-cv-00306-TKW-MJF Document 1 Filed 11/13/20 Page 10 of 12

i
}

to claim records and accounting of book sales. Create space moved to Kindle Direct Publishing on
August 23, 2018 without informing plaintiff of the process or steps taken to move the Create space
account to the KDP account. On December 10, 2018 plaintiff moved the Create space account to the
KDP account. Kindle Direct Publishing clarified on or about December 10, 2018 that plaintiff would
receive royalties owed and investigate the matter concerning the third party who opened a account on
Amazon Selling plaintiffs book. Kindle Direct Publishing stated to plaintiff that within 24 hours plaintiff
would be contacted in regards to the third party account. Plaintiff never heard from Kindle Direct
Publishing and plaintiff made numerous Calls to KDP which went unanswered. Thereby plaintiff alleged
that there is no excuse for non-performance in the complaint forwarded to Kindle Direct Publishing
because KDP prevented plaintiff from doing so. Due to bounce back emails, unanswered cails and letters
of concer about the obligations of the agreement but plaintiff performed to the terms; of the agreement
and continued to do so. Hereunder, KDP failed to remedy such failure within or about 30 days after
receiving a Certified signed and dated notice from plaintiff. Thereby, Furthermore, once plaintiffs account
moved to KDP plaintiff couldn't order print on demand books due to a technical failure that the defendant
failed to fix which preventing plaintiff from distribution, marketing and selling the book. Plaintiff has
received several complaints from people who have read plaintiffs book who were prevented from giving a
5 star review because they were asked to pay $25.00 to $50.00 and the third party switched the 5 star
rating to 4 1/2 star rating when Create space moved to KDP. However, plaintiff pursued legal counsel! to
solve the unsettled matters outside of court. Thereby, KDP/Amazon has continued tq avoid all the
demands from the plaintiff and have fail and refused and continue to fail and refuse, avoiding this matter.
Kindle Direct Publishing/Amazon used plaintiffs 5 star novel to communicate, distribute and hold out to
consumers to benefit from plaintiffs profits. Defame and intentionally prevent plaintiff from communicating
and reaching out to the public. Plaintiff lost the opportunity to sell the novel in book stores, build a website
to market and distribute the book, publish the sequel. KDP/Amazon voluntarily abused their power by
refusing to perform in good faith their promise to pay royalties and provide an accou iting of the extended
book sales.
8. As a result of the breach of agreement by Kindle Direct Publishing who commissi ned the written
agreement refuse to pay royalties owed, provide accounting indicating the amount of book sales that
incurred from third party since December 26, 2016 when the book was posted on Amazon. Whereby,
after the identity theft was known to defendants they continued to withhold documents concerning third
party activity. Demands were made but failed and refused and continued to fail and refuse to avoid this
matter. Inspiring a group to make the 2017 Veil movie, causing plaintiff loss of marketing and distribution
of the book, loss of contact with the public and nearly four years of time. KDP/Amazon acts have
destroyed plaintiffs business before plaintiff could get started and since it’s been a long time when the
book was published plaintiff may have to start over by revising the book.
9. Kindle Direct Publishing/Amazon thereby breached the agreement with the plaintiff who has been
damaged by the defendants.

|

SECOND CAUSE OF ACTION MONEY OWED
10. Plaintiff re-alleged by each reference and allegations contained in paragraphs 1) through 9 above.

11. Plaintiffs agreement with Kindle Direct Publishing doesn't have a sufficient basis for a direct estimate
of royalties or extend of profits owed from Amazon. However, the breach of agreement prevents the 5

star novel from royalties the book would have made. Furthermore, money plaintiff incurred over the years
traveling across the United States promoting the book in the total of 36,377.49 based on receipts. Overall,
damages may be measured by the value and the worth of the novel is a 5 star story, top 100 in African

American drama's and plays, sold worldwide and the price raised to $103.00.
12. Plaintiff has only received $103.00 from Create space since the book was published which has
damaged plaintiff.

 
 

|

|
THIRD CAUSE OF ACTION FOR FRAUD |
13. Plaintiff re-alleged and incorporated by reference and every allegation contained in paragraph 1
through 12.
14. On December 26, 2016 Create space statement to plaintiff in reference to the written agreement
suggested that the "The Veil" book by Ra'mi Tiye Sekhmet would be sold on Create space online
bookstore and that print-on-demand Service would be provided. Thereby, create space led plaintiff to

|

|
I
I

 
Case 5:20-cv-00306-TKW-MJF Document 1 Filed 11/13/20 Page 11 of 12

j

believe that an Amazon account or any other book account was the plaintiffs responsibility. Third parties
opened book accounts selling plaintiffs book using plaintiffs email regardless of integrity and contempt.
15. Plaintiff thereon alleged that Create space intentionally and falsely led plaintiff into entering the written
agreement to deceive plaintiff to amass money by untruth which has a substantial effect on the written
agreement.
16. Plaintiff relied on Create space representation and would not have entered into the agreement. |
17. Plaintiff is informed and believe thereon alleges that KDP/Amazon defamed and deprived plaintiff of |
book sales. KDP/Amazon induced profits from plaintiffs hard work by deception and intentionally
defrauded plaintiff with malice. Plaintiff is measurably damaged by KDP/Amazon through loss of profits,
money laundering, defamation, emotional distress, fatigue and the inability to connect with the public.
Thereby, plaintiff have been injured by loss of funds, reputation, loss of contact with donsumers, !
supporters and can't compete in the literary market without the use of said funds. Plaintiff seek i
compensatory damages in amount of 5,000.000 for said acts from Kindle Direct Publishing and 3,000.000
from Amazon for failing and refusing and continuing to fail and refuse to avoid the matter.

18. These acts were malicious, fraudulent and oppressive justifying an award of punitive damages so
that the defendants will not engage in such conduct in the future and make an example of the defendants.

 

 

WHEREFORE PLAINTIFF PRAYS for judgement against KDP/Amazon as follows :

1. Co-opt Kindle Direct Publishing/Amazon to stop the infringing activity, return manuscript and book
cover.

2. Subpoena a statutory audit of accounting and all extent of infringing sales of the book and royaities
owed from KDP.

3. Prevention of future activity and terminate the agreement.

4. Money owed due to incurred cost and expenses of 36,377.49 due to breach of agreement.

5. Compensatory damages of 5,000.000 for KDP material breach of contract and 3,000.000 from
Amazon for failing and refusing and continuing to fail and reuse to avoid this matter.
6. Punitive damages according to proof .

7. Reasonable attorneys cost and fees incurred herein.

8. For such other relief which may deem just and proper.

9. $500.000 general damages for defendants fraud due to nearly four years of lost time.
10. For the sum of $150.000 for breach of agreement and the value of its performance.
11. For interest thereon at the legal rate from and after December 26, 2016.

 

October 29, 2020

BL. lat Tex Ss Lm |

Ra'mi Tiye Sekhmet
gern
5 TFL

i a Raz
i017 = we 38.58

0

7020 Of90 0001 Ob35 5314

Tiley iba ba

 

 
